Citation Nr: 0218829	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for residuals of a 
total right knee arthroplasty, currently rated 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1957 
to January 1961 and from April 1961 to August 1962.  His 
appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), and it was remanded by the 
Board in April 2001 for additional development.  


FINDING OF FACT

The appellant's residuals of a total right knee 
arthroplasty include chronic, severe pain and weakness in 
the right lower extremity.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for 
residuals of a total right knee arthroplasty are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5055 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the appellant has been notified in the June 1998 rating 
decision, the June 1998 statement of the case (SOC) and 
the July 1999 and June 2002 supplemental statements of the 
case (SSOCs) of the evidence necessary to substantiate his 
claim for an increased rating for his service-connected 
residuals of a total right knee arthroplasty with 
instability and traumatic arthritis, and of the applicable 
laws and regulations.  In March 2002, the RO sent the 
appellant notification about the VCAA, which informed him 
of what evidence was necessary in order for VA to grant 
his claim.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Additionally, 
along with a copy of the June 1998 rating decision, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decision, the SOC, and the 
SSOCs, along with the March 2002 VA letter, adequately 
informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's 
service medical records, VA and private medical treatment 
records since service, and copies of the reports of all 
the VA medical examinations that have been conducted 
throughout the years in connection with the appellant's 
applications for increased ratings.  Further, in keeping 
with the duty to assist, the appellant was provided VA 
examinations in March 1998 and March 2002.  The appellant 
has not identified any additional records that may still 
be outstanding, and he has not indicated a desire to 
appear at a personal hearing.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service medical records show that the appellant sustained 
injuries in an April 1960 motor vehicle accident, for 
which he was first admitted to a local hospital and then 
transferred to a VA hospital.  His injuries included a 
comminuted fracture of the right lower extremity, with 
butterfly fragments and distraction of parts.  The 
fracture was reduced and placed in a plastic cast.  
Subsequently dated service medical records reveal that the 
appellant was treated on several occasions during his 
second period of service for traumatic arthritis in the 
right knee, for which he was placed on light duty.  An 
April 1962 Medical Evaluation Board recommended his 
release from active duty because of the traumatic 
arthritis in his right knee.  

The initial VA medical examination following service was 
performed in October 1962.  A well-healed surgical scar 
was noted over the medical aspect of the right knee, and 
there was partial surgical absence of the right patella, 
with marked crepitation on flexion and extension of the 
knee and moderate instability of the anterior cruciate and 
medial collateral ligaments.  

VA medical records dated between 1980 and 1996, which 
included VA medical examinations in July 1987, February 
1992, and October 1992, indicated occasional complaints 
and treatment for right knee pain, and revealed that the 
appellant had developed moderately advanced degenerative 
joint disease in the right knee.  In December 1996, he 
underwent total right knee arthroplasty.  

At the March 1998 VA medical examination, the appellant 
indicated that he experienced bilateral knee pain daily (a 
level of 8), which was greater on the left and which was 
helped by his daily dosage of codeine.  He stated that he 
was capable of walking up to 100 yards, but that he was 
unable to sweep, vacuum, or mop due to his bilateral knee 
pain.  The examiner noted the appellant's history of total 
right and left knee arthroplasties in December 1996 and 
December 1997, respectively.  On physical examination, the 
appellant demonstrated difficulty moving about the room, 
and walked using two axillary crutches and a four point 
gait.  An anterior 10 inch incision and a 6 inch 
parapatellar medial incision were noted in the right knee.  
Flexion of the knee was from minus 3 degrees to 78 
degrees.  The appellant barely tolerated palpation of the 
knees and only gentle stressing was possible to test 
stability in complete extension and only slight flexion.  
He was extremely sensitive when the joints were palpated 
or manipulated passively.  An X-ray of the right knee 
showed a total knee replacement with the elements in good 
position and well accepted by the bone structures.  The 
diagnosis was bilateral total knee replacements with 
painful joints.  

In an addendum to the March 1998 VA examination report, 
the examiner indicated that after reviewing the 
appellant's claims file, he felt that the appellant had an 
acceptable total right knee replacement, that both knees 
showed a restriction of range of motion that impaired the 
knee from the standpoint of function and strength, and 
that the right knee showed a flexion contracture.  He 
noted that all of those features would make the appellant 
dependent on the use of bilateral crutches.  

VA medical records dated in 2001 and 2002 show that the 
appellant received treatment primarily for nonservice-
connected disabilities.  

At the March 2002 VA examination, the appellant indicated 
that since his total right knee arthroplasty he had 
continued to experience limited motion and pain in his 
right knee, which he treated with Tylenol and occasionally 
Tylenol with codeine.  He stated that he was confined much 
of the time to a wheelchair because of his knee problems 
and that he used a walker at home.  Examination of the 
right knee revealed fusiform deformity and a well-healed 
total knee arthroplasty scar.  The appellant favored his 
right knee on ambulation.  There was no subluxation, 
instability, or ligament laxity of the knee.  The 
appellant was able to extend the knee to the zero position 
while flexion of the knee was limited to 85 degrees due to 
pain.  The diagnosis was residuals of injuries to the 
right knee, postoperative status medial meniscectomy and 
right total knee arthroplasty.  A right knee X-ray showed 
a stable right total knee arthroplasty without significant 
interval change.  

Service connection was granted for residuals of a partial 
patellectomy of the right knee with instability and 
traumatic arthritis by a November 1962 rating decision, 
and a 20 percent disability rating was assigned under 
Diagnostic Code 5257 from August 23, 1962.  A March 1997 
rating decision granted a 30 percent rating for the 
appellant's right knee disability effective December 18, 
1995, a 100 percent rating under 38 C.F.R. § 4.30 from 
December 12, 1996, to January 31, 1997, a 100 percent 
schedular rating for residuals of a total right knee 
arthroplasty under Diagnostic Code 5055 from February 1, 
1997 to January 31, 1998, and a 30 percent rating from 
February 1, 1998.  

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Prosthetic replacement of a knee joint is assigned a 100 
percent evaluation for one year following implantation of 
the prosthesis.  Thereafter, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is assigned.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated by analogy to 
diagnostic codes 5256, 5261, or 5262, with a minimum 
rating of 30 percent assigned.  38 C.F.R. § 4.71a, 
Diagnostic code 5055.  

While X-rays show that the appellant's total right knee 
arthroplasty is stable, the examiner at the March 1998 VA 
examination opined that restriction of range of motion 
that impaired the right knee from the standpoint of 
function and strength, along with a flexion contracture in 
the knee, would make the appellant dependent on the use of 
bilateral crutches.  It was reported that the veteran used 
codeine on a daily basis to control pain.  Additionally, 
at the March 2002 VA examination, where the appellant 
favored his right knee on ambulation and had right knee 
flexion limited to 85 degrees due to pain, it was noted 
that he was confined much of the time to a wheelchair 
because of his knee problems and that he used a walker at 
home.  Resolving doubt in the veteran's favor, the Board 
finds that the residuals of the total right knee 
replacement include chronic, severe pain and weakness, and 
more nearly approximate the criteria provided for a 60 
percent rating under Diagnostic Code 5055.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has 
held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, there is no basis for a 
rating in excess of 60 percent based on limitation of 
motion due to any functional loss as this exceeds the 
maximum schedular rating for limitation of motion of the 
knee under any other Diagnostic Codes.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for 
such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and, in fact, is 
obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the evidence 
of record does not indicate that the appellant is 
frequently hospitalized for his residuals of a total right 
knee arthroplasty, or that the disability results in a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996).  


ORDER

A 60 percent rating for residuals of a total right knee 
arthroplasty is granted, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
? 

 

